            Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTMCT OF PENNSYLVANIA

CRESCO CAPITAL, INC.
200 Owen Parkway Circle
CarterLake,IA 51510

       Plaintiff,

V.                                                      CIVIL DIVISION

ULUGHBEK USMANALIYEV,                                          CASE N0.
403 Audubon Terrace
Philadelphia, PA 19116

DEMIR TRANS, LLC
403 Audubon Terrace
Philadelphia, PA 19116

JOHNSTON LEWIS ASSOCIATES, INC.
500 New King Drive, Suite 210
Troy, MI 48098

DURHAM INSURANCE GROUP, INC.
1201BridgetownPike
Feasterville, PA 19053

and

PROGRESSIVE INSURANCE COMPANY
6300 Wilson Mills Road
Mayfield Village, OH 44143

       Defendants.

                                         COMPLAINT

       AND NOW, comes the Plaintiff, Cresco Capital Inc., by and through its counsel,

Michael F. Nerone, Esquire and Pion, Nerone, Girman, Winslow & Smith, P.C. and files this

Complaint, in support ofwhich it avers the following:

       1.       Plaintiff, Cresco Capital, Inc. ("Cresco") is a Minnesota corporation which

maintains its principle place ofbusiness in lowa.
            Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 2 of 23




       2.       Defendant, Ulughbek Usmanaliyev, is an adult individual, who, based upon

information and belief resides in Philadelphia, Pennsylvania.

       3.       Defendant, Demir Trans LLC, based upon information and beliefis a Pennsylvania

limited liability company which maintains its principle place of business in Philadelphia,

Pennsylvania.

       4.       Defendant, Johnston Lewis Associates, based upon information and belief is a

Michigan corporation which maintains it principles pace of business in Michigan.

       5.       Defendant, Durham Insurance Group Inc., based upon information and beliefis a

Pennsylvania corporation which maintains its principle place of business in Feasterville,

Pennsylvania.

       6.       Defendant, Progressive Insurance Company, based upon information and belief is

an Ohio corporation with maintains its principle place ofbusiness in Mayfield Village, Ohio.

       7.       Based upon information and belief, Defendant Usmanaliyev owned and operated

Defendant Demir at all pertinent times.

       8.       Defendant Demir has been and is a federally licensed and authorized motor carrier.

       9.       On or around June 22, 2017, Defendant Usmanaliyev entered into a rental

agreement with Cresco through which he leased a 2017 Volvo tractor bearing VFN

4V4NC93HOHN982728. A tme, correct and complete copy ofthe Rental Agreement is attached

hereto as Exhibit A.

        10.     Pursuant to the Rental Agreement, Defendant Usmanaliyev was obligated to

maintain insurance coverage on the 2017 Volvo tractor at all times throughout the duration ofthe

rental term.
             Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 3 of 23




           11.   Defendant Usmanaliyev was also required to name Cresco as a loss

payee/lienholder and an additional insured on the insurance coverage pertaining to the 2017 Volvo

tractor.

           12.   At the time the Lease Agreement was entered into Defendant Usmanaliyev was

leased on to carry with JZ Express, DOT number 2934070.

           13.   On or about June 21, 2018, a new insurance policy covering the truck was started

with Great West Casualty Co.

           14.   On or about August 3, 2018, Cresco first received notice of the new insurance

coverage with Great West Casualty Co.

           15.   On or about August 7, 2018 Cresco received Physical Damage renewal from

Johnson Lewis on behalf of Great West Casualty Co.

           16.   Unbeknownst to Cresco, on or about August 28, 2018 Great West Casualty Co.

insurance was cancelled. Great West Casualty claimed that notice was mailed to the insured on

August 28, 2018. Cresco never received notification.

           17.   On or about November 27,2018 Truck was added to Demir Trans Insurance policy.

Again, no notification was sent to Cresco about the change in insurance.

           18.   Based upon information and belief, Defendants Usmanaliyev and Demir procured

the requisite insurance coverage through Defendant Durham with Defendant Progressive.

           19.   Based upon information and belief, Defendants Usmanaliyev and Demir purchased

Progressive Policy No. 081892920, which Policy had an effective term from September 20, 2018

to September 20, 2019 and named Cresco as an Additional Insured, Certificate Holder and Loss

Payee/Lienholder. The above referenced 2017 Volvo tractor was added to the Policy as a covered

auto effective November 27, 2018. The tractor had a stated value of $157,000 when it was added

to the Policy.
          Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 4 of 23




        20.      It was known to Defendants Durham and Progressive that thirty days advance

notice was required to be given to Cresco if any components of the coverage were canceled or

removed before the expiration date ofthe Policy.

        21.      Defendants Durham and Progressive supplied Cresco with a Certificate of

Insurance on or about November 27, 2018 which indicated that the above referenced Policy

included Collision coverage subject to a $1,000 deductible, that Cresco was a Certificate Holder,

an Additional Insured/Lienholder and that Cresco would "be notified in the event of a mid-term

cancellation."

        22.      Unbeknownst to Cresco, Defendants Durham and Progressive removed the subject

2017 Volvo tractor from the Policy on or about Febmary 11,2019.

        23.      Defendants Usmanaliyev's and Demir's removal ofcoverage on the subject tractor

was in breach ofthe Rental Agreement.

        24.      Further, although Defendants Durham and Progressive had represented that

advance actual notice would be provided to Cresco if changes were made to the Policy before

expiration of the Policy term, neither Defendant Durham nor Defendant Progressive provided

notice to Cresco that coverage had been removed for the subject tractor, until sometime after March

7,2019.

        25.      On or about March 3,2019, the 2017 Volvo tractor was involved in a motor vehicle

accident resulting in the vehicle being deemed a total loss (or alternatively incurring repair costs

near or exceeding its value ).

        26.      Cresco made a claim for the damage to the subject tractor following the accident

which was denied because coverage had been canceled for the tractor on or about February 6,

2019.
          Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 5 of 23




        27.    The damage to the tractor resulting from the March 7, 2019 accident would have

been covered by the Policy, had the tractor not been removed from the Policy prior to the loss.

       28.     In conjunction with its claim, Cresco communicated with Defendants Durham and

Progressive. Among other things, both ofthese Defendants confirmed that they were obligated to

notify Cresco in advance of cancellation ofthe coverage for the subject tractor.

       29.     Despite demands to all of the Defendants, Cresco has not yet been paid for the

losses associated with the damage to its tractor.

                                           COUNTI
                                Cresco v. Usmanaliyev and Demir

       30.     Cresco incorporates herein by reference the averments contained in Paragraphs 1

through 29 above, as ifthe same were set forth herein at length.

       31.     Defendants Usmanaliyev and Demir were contractually obligated to maintain

insurance coverage on the subject tractor throughout the duration of the rental term, including

collision coverage and/or physical damage coverage which would fully compensate Cresco for any

damage to the vehicle in the event of an accident.

       32.     Defendants Usmanaliyev and Demir breached their above described contractual

obligations by failing to maintain the requisite insurance coverage on the tractor for the duration

oftherentalterm.

       33.     As a direct and proximate cause of Defendants Usmanaliyev' s and Demir' s breach

ofthe Rental Agreement, Cresco has suffered losses and damages of approximately $157,000.

        WHEREFORE, Plaintiff, Cresco, respectfully requests thatjudgment be entered in its favor

against Defendants Usmanaliyev and Demir in an amount in excess of the jurisdiction limits of

this Court, together with interest and costs.
          Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 6 of 23




                                            COUNT II
                                         Cresco v. Durham

       34.     Cresco incorporates herein by reference the averments contained in Paragraphs 1

through 33 above, as ifthe same were set forth herein at length.

       35.     Defendant Durham misrepresented that notice would be given to Cresco in the

event coverage on the 2017 Volvo tractor was canceled prior to the expiration date ofthe Policy.

       36.     Defendant Durham failed to give Cresco any notice that insurance coverage on the

2017 Volvo tractor was canceled on February 6,2019, despite having knowledge and participating

in the cancellation of such coverage.

       37.     As a direct and proximate cause of Defendant Durham's misrepresentation and

failure to provide notice to Cresco of the cancellation of coverage for the 2017 Volvo tractor,

Cresco has suffered losses and damages of approximately $157,000.

       WHEREFORE, Plaintiff, Cresco, respectfully requests thatjudgment be entered in its favor

against Defendant Durham, in an amount in excess ofthejurisdiction limits ofthis Court, together

with interest and costs.

                                            COUNT III
                                        Cresco v. Progressive

       38.     Cresco incorporates herein by reference the averments set forth in Paragraphs 1

through 37 above, as ifthe same were set forth herein at length.

       39.     Defendant Progressive represented that it would provide notice to Cresco in the

event ofa mid-term cancellation ofthe coverage on 2017 Volvo tractor.

       40.     Defendant Progressive failed to provide notice to Cresco of the mid-term

cancellation ofthe coverage on the 2017 Volvo tractor.

       41.     Defendant Progressive is estopped from asserting cancellation ofthe coverage as a

defense and is obligated to pay Cresco's claim for the damage to the 2017 Volvo tractor.
          Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 7 of 23




        42.     Defendant Progressive has refused to pay.Cresco's claim for the damage to the

2017Volvotractor.

        43.     As a direct and proximate result ofDefendant Progressive's refusal to pay Cresco's

claim, Cresco has suffered losses and damages of approximately $157,000.

        WHEREFORE, Plaintiff, Cresco, respectfully requests thatjudgment be entered in its favor

against Defendant Progressive, in an amount in excess ofthe arbitrationjurisdiction limits ofthis

Court, together with interest and costs.

                                          COUNT IV
                                      Cresco v. Progressive

        44.     Cresco incorporates by reference the averments set forth in paragraphs 1 through

43 above, as ifthe same were set forth herein at length.

        45.     Cresco was an insured under the above referenced Policy.

        46.     Defendant Progressive promised and represented that it would provide actual notice

to Cresco in the event ofa mid-term cancellation ofthe coverage on the 2017 Volvo tractor.

        47.     Defendant Progressive failed to provide any actual notice to Cresco ofthe February

6, 2019 mid-term cancellation ofthe coverage on the 2017 Volvo tractor.

        48.     After the occurrence of the above referenced motor vehicle accident, Cresco

advised Defendant Progressive that it had not been provided notice ofthe February 6, 2019 mid-

term cancellation ofcoverage on the 2017 Volvo tractor.

        49.     Defendant Progressive possesses no evidence that Cresco received actual notice of

the mid-term cancellation ofcoverage on the 2017 Volvo tractor.

        50.     Defendant Progressive has denied Cresco's claim for damage to the 2017 Volvo

tractor in bad faith.
          Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 8 of 23




        51.    As a direct and proximate cause ofDefendant Progressive's bad faith, Cresco has

suffered losses and damages associated with the subject tractor, the costs of being compelled to

pursue litigation to enforce its rights, as well as lost revenue from the subject tractor.

       WHEREFORE, Cresco respectfully requests thatjudgment be entered in its favor against

Progressive and that the Court award all damages permissible under 42 Pa.C.S.A. §8371, including

but not limited to counsel fees, punitive damages and interest at the statutorily proscribed rate.

JURY TRIAL DEMANDED.

                                               Respectfully submitted,

                                               PION, NERONE, GIRMAN, WINSLOW &
                                               SMITH, P.C.

                                               By:.
                                                       Michael F. Nerone
                                                       PA ID # 62446
                                                       1500 One Gateway Center
                                                       420 Fort Duquesne Boulevard
                                                       Pittsburgh, PA 15222
                                                       412-281-2288
                                                       412-281-33 88 (fax)
                                                       mnerone@piQnlaw.com

                                                       Counsel for Plaintiff, Cresco Capital, Inc.


                                                       Date: Januarv 22, 2020
               Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 9 of 23



                                    COMMERCIAL LEASE AGREEMENT

LESSOR:         CRESCO CAPITAL INC.
LESSEE:         Ulughbek Usmanaliyev
VEHICLE:        4V4NC9EHOHN982728; See Schedule A-2 for detail
LEASENO.:       10107751

LEASETERMS:
Commencement Date ofAgreement:         06/22/2017
l-ease Term (number of months);        48 months
Down Paynient;                         $10,000.00
End ofTenn:                            Fair Market Value: See Section 7
Monthly Payment:                       $2550.00 plus applicable taxes, ifaiiy
First Payment Dale:                    08/06/2017
Monthly Due Date:                      6th
Mileage Plair                          66,000 semi-annually
Excess Mileage Chai-ge:                $0.1 2 per mile; to be deducted from Fair Market Value

                                          TERMSAND CONDITIONS
This Commercial Lease Agreement (the "Agreement") has been written in plain English. The words "you" and
"your" herein refer to the Lessee listed above. The words "we", "us" and "our" refer to the I.essor listed above.

1. Contract for Leasing; Tenn and Rent. We agree to lease to you and you agree to lease from us the truck,
trailer, and/or other vehicle identified on Schedule A-2, together with all additional equipment and accessories
tliereon (collectively the "Vehicle") for the monthly rent and months stated above (the "[.ease Term"), You
understand that you have acquired no right, title, option or interest in or to the Vehicle and agree that you shall
not assert aiiy claim in or to an interest in the Vehicle other than that of a lessee. You shall at all times, at your
sole expense and cost, keep the Vehicle free from all levies, attachments, liens and encumbrances and other
judicial process. You shall give iis immediate written tiotice ofany action taken by a third party which may
jeopardize our ownership rights in any Vehicle and shall indemnify and hold us harmless, including attorney
fees and costs, from any loss or damages caused by your actions.

You agree to take delivery ofthe Vehicle at our business location identified on Schedule A-2. This Agreement
will begin on the date when the Vehicle is accepted by you and the Vehicle will be deemed irrevocably accepted
by you upon the delivery to us ofa signed Acceptance Certificate as set forth in Schedule C. The down payment
specified above is due upon acceptance ofthe Vehicle and is non-refundabie.

In addition to Monthly Rent, you agree to pay to us from time to tinie any fees, expenses and charges which
have been paid by us on your behalf, including without limitation, the cost of any warranty coverage on the
Vehicle you elect to purchase ("'Additional Charges"),

This Agreement cannot be canceled and you agree that all your obligations are unconditional. Upon your
acceptance ofthe Vehicle, and to the extent permitted by law, you agree to waive any rights to reject the Vehicle
and repudiate this Agreement.

2. Disclaimer of Warranties; Limitation on Liability. We are leasing the Vehicle to you "AS IS". WE MAKE
N0 WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE
MERCHANTABILITY AND PERFORMANCE OF THE VEHICLE OR TIIE VEIIICI.E'S FITOESS FOR A
PARTICULAR PURPOSE OR ITS COMPLIANCE WITH APPLICABLE LAW OR THE VEHICLE'S
              Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 10 of 23



DESIGN OR CONDITION, ITS CAPACITY OR DURABILITY, THE QUALITY OF THE MATERIAL OR
WORKMANSHIP IN TIIE MANUFACTURE OR ASSEMBLY OF TI1E VEHICLE, OR THE CONFORMITY
OF THE VEHICLE TO THE PROVISIONS AND SPECIFICATIONS OF ANY PURCHASE ORDER
RELATING THERETO, OR PATENT INFRINOEMENTS, AND WE I-IEREBY DISCLAIM ANY SUCH
WARRANTY. WE ARE NOT RESPONSIBLE FOR ANY REPAIRS OR SERVICE TO THE VEHICLE,
DEI?ECTS THEREIN OR FAILURES IN TFIE OPERATION THEREOF. You acknowledge that we do not
manufacture the Vehicie, we do not represent the suppliGf(s) of the Vehicle and you have selected the Vehicle
and the supplier(s) based on your own judgment. You agree not to make any claim for any reason against us for
consequential, special, punitive, direct, incidental or indirect damages or claim of any character, including,
without limitalion, loss of use of production facilities or equipment, loss of profits, property damage or lost
production, whether suffered by you or any third party. You acknowledge you have been advised that you may
have rights against the supplier(s) ofthe Vehicle and that you should contact each supplier for a description of
any such rights. You have read, understood and agreed to the LESSEE'S GUIDE attached as Schedule D and
voluntarily signed such document.

3. Taxes and Assessments. Fees, taxes, governmental assessments and charges (including interest and
penalties) of whatever nature, by whomever payable (other than federal, state or local taxes tevied on our net
income) levied, assessed or incurred during the Lease Term in connection with the Vehicle including, but not
limited to, sales and use tax, personal property tax, the titling and registration ofthe Vehicle in all jurisdictions
required by thc nature ofyour business and the purehasej sale, owiiership, rental, use, inspection and operation
thereof (collectively, "Taxes"), shall be paid by yoil. ln the event any of said fees, Taxes, governmental
assessments and charges shall have been paid by us, or ifwe are required to collect or pay any thereof, you shall
reimburse us therefore, upon demand, as Additional Charges. You agree to keep or cause to be kept and made
available to us any and all necessary records relative to the use ofthe Vehicle and/or perlaining to the aforesaid
fees, Taxes, govemmental assessments and charges. Your obligations under this Section shal} survive the
expiration or termination ofthis Agreement. Upon request by us, you shall provide us with copies ofsatisfactory
documentation and proofofpayment ofsuch Taxes. You shall indemnify and hold harmless us ffom and against
any such Taxes, including attorney fees, and any penalties and interest thereon, and any other liabilities and
                                                                                         'l'axes. The
damages that vve may incur arising oiit of the failure of you to pay when due such                    indennnity and
covenaiits set forth herein shall continue in full fofce and efltect and shall survive the expiration or earlier
termination oftheAgreement. You also agree to comply with ScheduleA-1, TRAC Certification.

4. Risk of Loss and Insurance. You are responsible fof any loss or damage to the Vehicle and/or eaused by the
Vehicle untll all ofyour obiigations under this Agreemetit have been fulfilled. You agree to immediately notify
us ofany such losses or damages and of any insurat-iee claims pertaining to the Vehicle. Ifthe Vehicle or any
portion of the Vehicle is missing, stolen or damaged, you will, at our option and at your expense, promptly
repair the Vehicle to our satisfaction, replace the Vehicle or pay to us any default remedies described under
Section 8 ofthis Agreement. In no event shall there be ciny abatement of'Monthly Rent during any period that
the Vehicle is stolen or missing or during the tiine required for any repair, adjustment, servicing or replacement
ofthe Vehicle.

You shall procure and maintain insurance in such amounts and upon such terms and with such companies as we
                                      rlerm
may approve, during the entire Lease        and until the Vehicle has been returned to, and accepted by, us in the
condition required by this Agreement, at your expense, provided that in no event shall such insurance be less
than the following coverages and amounts: (a) Worker's Compensation and Employer's t.iability Insurance, in
the full statutoiy amounts provided by law; (b) Comprehensive General Liability Insurance including
product/completed operations and contractual liability eoverage, with minimum limits of $1,000,000 each
occuiTence, and Combined Single Limit Body Injufy and Property Damage, $1,000,000 aggregate,; and (c) All
Risk Physica! Damagc Insurance, including earthquake and flood, on each item ofVehicle, in an amount notless
thaii the greater ofthe Fair Market Value ofthe Vehicle or (ifavailable) its full replacement value, and to the
              Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 11 of 23



cxtent such policy is written for actual cash vatue, you must also procure OAP coverage to ensure full payoflTof
the Lease in the event ofloss. You are to carry non-trucking liability policy for when you are "not tiaicking"
along with providing an auto/general liability policy from your carrier. We will be included as an additional
insured as our interest inay appear and as a loss payee on the physical damage insurance policies. Such policies
shall be endorsed to provide that the coverage afTorded to us shall not be rescinded, impaired or invalidated by
any act or neglect by you. You agree to waive your right and your insurance carrier's rights of subrogation
against us for any and all loss or damage. In addition to the foregoing minimum insurance coverage, You shall
procure and maintain such other insurance coverage as we may require from time to time during the Lease Temi.

AI1 policies shall be endorsed or contain a clause requiHng the insurer to furnish us with at least 30 days' prio
written notice of any material change, cancellation or non-renewal of coverage. Upon execiltion of thi;
Agreement, you shall furnish iis with a certificate of Insuraiice or otlier evidence satisfactoiy to us that sucl
insurance coverage is in effect, provided, liowever, that we shall be under no duty either to ascertain thi
cxistence ofor to examine such insurance coverage or to advise you in the eveiit such insumnce coverage shoul<
not comply with the requirements hereof. In case ofyour failure to procure or maintain insurance, we may at ou
option obtain such insurance, the cost of which will be paid by you as Additional Cl-iarges. You hereb;
irrevocably appoint us as your attorney-in-fact to flle, settle or adjust, and receive payment ofclaims under an;
such insurance policy and to endorse your name on any checks, drafts or other instruments on payment of suct
claims. You further agree to give us prompt notice ofany dai-nage to or loss of, the Vehicle, or any paft thereof.

5. Use ofVehicle. You agree to use the Vehicle only for business purposes, for the purpose for which it was
designed, only in the United States, by qualified personnel, and in compliance with its intended use, any
applicable laws and aiiy license agreement pertaining to the Vehicle. You agree to keep the Vehicle at an
approprlate and safe location, and you agree to promptly inform us of such location in advance. Subject to
Section 7 ofthis Agreement, you agree, at your expense, to return the Vehicle to us at the end ofthe t.ease Term
to our address above, or to such address as we may designate in writing, in the same condition as it was
delivered to you except for ordinary wear and tear. You agree that we are not responsible for any losses or
injuries caused in connection with the Vehicle. You agree to indemnify us, including any attorney fees we incur,
for and, at our oplion and your expense, defend us agalnst any claims, suits and actions, including negiigence
and strict liability, whenever made for losses or injuriesfelated to the Vehicle.

6. Maintenance; Inspection; Loss and Damage. Ducing the Agreement Term, You shall, unless we shall
otherwise consent in writing: (a) at your sole expense, service, repair, overhaul and maintain each item of
Vehicle in the same condition as when received ordinaiy wear and tear excepted, in good operating order,
consistent with pmdent industry practice (but, in no event less than the same extent to which you maintain other
similar equipment in the prudent management of its assets aild properties) and in compliance with all applicable
laws, ordinances, regulations, and conditions of all Insurance policies required to be maintained by you under
the Agrcement and all manuals, orders, recommendationa, instructions and other written requirements as to the
repair and maintenance of such item of Vehicle issued at any time by the vendor and/or manufacturer thereof;
(b) maintain conspicuously on any Vehicle such labels, plates, decals or other markings as we may reasonably
require, stating thal we are owner of such Vehicle; (c) furnish to us such information conceming the condition,
use and operadon ofthe Vehicle as we may rcquest; (d) permit any person designated by us to visit and inspect
any Vehicle and any records maintained in conneetion therewith, provided, however^that the failure of us to
inspect the Vehicle or to inform you of any noneompliance shall not relieve you of any of its obligations
liereunder; (e) ifany Vehicle does not comply with the requirements ofthis Agreement, you shall, within 30 days
of written notice from Us, bring such Vehicle into GOfflpliance; (f) not use any Vehicle, nor allow the same to be
used, for any imlawful purpose, nor in connection with any property or material that would subject us to any
liability under any state or federal statute or regulation pertaining to the production, transport, storage, disposal
or discharge of hazardous or toxic waste or materials; attd (g) make no additions, alterations, modifications or
improvements (collectively, "Improvements") to aiiy item of Vehicle that are not readily removable without
              Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 12 of 23



causing material damage to such item ofVehicle or which will cause the value, utility or useful life ofsuch item
of Vehicle to materially decline. If any such Improvement is made and cannot be removed without causing
material damage or decline in value; utility or useful life (a "Non-Severable Improvement"), then you warrant
that such Non-Severable Iniprovement shall immediately becoine our property upon being installed and shall be
free and clear ofall liens and encumbrances and shall become Vehicle subject to all ofthe terms and conditions
of the Agreement. All such Improvements that are not Non-Severable Improvements shall be removed by you
prior to the return of the item of Vehicle hereunder or such Improvements shatl also become the sole and
absolute property of us without any fiirther payment by us to you and shatl be free and clear of all liens and
encumbrances whatsoever. You shall repair all damage to any item ofVehicle caused by the removal of any
Improvement so as to restore such item of Vehicle to the same condition whicli existed prior to its installation
and as required by this Agreement.

You hereby assiimes all risk ofloss, damage or destmetion fof whatever reason to the Vehicle from and after the
earlier of the date (i) on which the Vehicie is ordered or (ii) we pay the purchase price of the Vehicle, and
continuing until the Vehicle has been returned to, and accepted by us in the condition required hefein upon the
expiration of the Lease Term. If during the Lease Term all the Vehicle shall become lost, stolen, destroyed,
daiiiaged beyond repair or rendered permanently unflt for use for any reason, or in the event of any
condemnation, confiscation, theft or seizure or requisltion oftitle to or usc ofsuch item, You shall immediately
pay to us ati ainount equal to the Fair Market Value of such Vehicle, as ofthe next following Rental Payment
Date.

7. Termination, Settlement and Purchase. At any time, upon not less tlian ten (10) days prior written notice to
us and provided no Event ofDefault is then continuing, you may surrender the Vehicle to us. In connection with
any such suitender, you shall pay an amount equal to the sum of all remaining Monthly Rent due through the
end of the Lease Term plus all Additional Charges which are accrued and unpaid or otherwise due thfough the
Lease Term. Upon expiralion of the Lease Tcrm, you shall return the Vehicle (to the extent not previously
returned) as contemplated herein.

Following such surrender, we will either retain the Vehicle or sell the Vehicle through our standard wholesale
sales procedure for the highest bona fide bid received and open at time ofsale.

Tfthe amount received by us on account ofsuch sale or the highest bona fide bid received and open at the time
of crediting where such Vehicle is retained by us, as appfopriate, net in either instance of a handling charge of
$500 and our cost of sale, including sales or auetion commission costs and costs of cleaning, repairing or
transporting said Vehicle, exceeds the Vehicle's Fair Market Value as set forth above (plus atty Monthly Rent
and Additional Charges due and payable pursuant to thls Section 7), you shall have no further settlement
obligation to us as to such Vehicle and you will receive a rental credit equal to such excess. Ifsuch net amount
is less than such Vehicle's Fair Market Value, you shall pay us the deficiency.

As an altemative to surrender ofthe Vehicle, you may purchase the Vehicle at the end ofthe Lease Term, upon
not less than ten (10) days prior written notice to us and pfovided no Event ofDefault is then continuing for its
Fair Market Value (defined below), plus any applicable taxes and any Monthly Rent and Additional Charges due
and payable pursuant to this Section 7. Fair Market Value is defined as $25,500 which shall be paid iti 10 equal
monthly installments of $2,550 beginning on the first day of the month when the Agreement ended and
continuing on the same day ofeach consecutive month until $25,500 has been paid in full. Failure to make such
payment when due shall result in an Event ofDefault and we may enforce any and all applicable remedies under
Section 8 as described therein. Por the piirposes of this provision only, Monthly Rent in Section 8 shall be
defined as Fair ^4arket Value 1ess any payments made as required in this paragraph after the Lease Temi has
expired. Any such purchase of the Vehicle shall be "A8 1S, WHERE IS" and we make no warranties of any
kind.
              Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 13 of 23




The foltowing retum provisions shal} apply to all Class 8 Tractors as part ofthe Vehicle subject to Agreement:

All maniuals, maintenance records, maintenancejackets and repair orders will remain with the Vehicle.

All exteriors will be free ofdamage with paint in good condition and exteriors free ofcuts, tears, or rips.

There will be no missing glass or damage to glass such as» but not limited to, cracks, chips, or breaks.

All lights and all accessories will be in vvorking order.

All air and fluid lines will be frce ofleaks, cuts or eracks.

Transmissions, clutches and drive trains will function with no slipping or grabbing and tlie reaf axle must also
meet the manufacturer's minimum specifications under full load.

Brake linings will have a minimum of50% remaining wear, and must hold the unit without fading, as specified
by the original manufacturer.

All operating, mecliianical and electrical components of the Vehicle, including but not limited to» radiators,
cooling systems, springs, coils, radios, heaters and air conditioners, must be able to perform their function
properly and as originally intended.
'l'ires
       will be matched by generic type and tread design aild have at least 50% of tread life remaining on each
tire, with no flats, D.O.T acceptable, no dry rot on sidewalls, and rims or disc wheels shall have no split base
rims. No tires will be recaps at the time ofreturn,

There will be no structural damage to the Vehicle. Each engine mileage must have at least 50% femaining
mileage until the next manufacturer's scheduled "in-frame" overhaul, and be capable ofmeetillg manufacturer's
minimum operation specifications while under full load and meet the current smoke emission standards and be
frcc ofoil leaks. Determination ofwhether or not these speGifications are met shall be made by subjecting each
engtne to crankcase ancl manifold pressure tests as well as a road test, all of which must be perfomied by a
factory authorized service center orAgreement maintenance facility.

All signs and markings identifying a unit ofVehicle as part ofa fleet or a specific organization shall be removed
and rcpainted in a workmanlike manner to biend with the rest of the unit. Size and regulatoiy markings are to
remain on the unit.

Vehicle will meet the rules and regulations of the Departmcnt of Transportation, Interstate Commerce
Commission, and any other applicable regulatory inspeetion requirements.

Such other operational, maintenance or repair items as are reasonably necessary to necessary in the sole,
reasonablejudgment ofus.

8. Defaults and Remedies. You are in default undef this Agreement ii' (each an "Event of Default"): (a) yoi
shall fail to make any payment, ofMonthly Rent, Additional Charges or otherwise, under this Agreement (or an:
other lease with us either now existing or in the future) within 10 days ofthe date when due; of (b) you shall fai
to obtain or maintain aniy of the insurance required under this Agreement; or (c) you shall fail to perform o
observe any covenant, condition or agrcement under this Agreement (or any other lease with us either nov
existing or in the fulure), and such failure continues for 10 days after notice thereof to you; or (d) you shal
              Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 14 of 23



default in the payment or performa.nce ofany indebtedness or obligation to us or any afliliated person, firm o
entity controlling, controllcd by or under common control with us, under any loan, note, security agreemenl
leasc, guaranty, title retention or conditional sales agreement or any other instruinent or agreement evidencin;
such indebtedness with us or such other affiliated person, firm or entity affiliated with us; or (e) an;
representation or warranty made by you herein or in any certificate, agreement, statement or document hereto o
                              'm
hereafter ftirnished to us       connection herewith, Including without limitation, any financial informatioi
disclosed to us shall prove to be false or incorrect in any material respect; or (f) death orjudieial deelaration o
incompetence ofyou, if an individual; or (g) the commencement of any bankruptcy, insolvency, arrangemenl
reorganization, receivership, liquidation or other similar proceeding by or against you or aiiy ofyour properties o
businesses, 01- the appointment ofa trustee, receiver, liquidator or custodiani for you or any ofyour properties o
business, or ifyou suffer the entry ofan order for reliefunder Titie i 1 ofthe United States Code; or the makin;
by you of a general assignment or deed ol' trust fof the benefit of creditors, or (h) you shall default in an;
payment or other obligation to any third party and any applicable grace or cure period with respect thereto ha;
expired; or (i) you shall terminate your existence by ttiei'gef, consolidation, sale of substantially all ofits assets o
otherwise; or (j) if you are a privately held entity, and more than 50% of your voting capital stoek or othe
equivalent ownership interest, or effective control ofsuch stock or interest issued and outstanding ffom time t<
time, is not retained by the holders of such stock or interest on the date of this Agreement; or (k) ifyou are ;
pubiicly held corporation, there shall be a change in the ownership of your stock such tliat you are no longe
subject to the reporting requirements ofthe Sccuritles Exchange Act of 1934, or no longer have a class ofequit:
securities registered under Section 12 of thc Securities Act of 1933; or (1) there has been a material advers<
change in your financial condition or your ability to make any payment hereunder promptly when due o
otherwise comply with the terms of this Agreement or any other agreement between us is iinpaired; or (m) yoi
engage in clearly evasive behavior including but not limited to by (1) disconnecting telephones and/of changin^
phone numbers, (2) refiising to answer or respond to phone calls from us, (3) failing to notify us ofuny change ii
your address, (4) changing carriers and failing to notify us ofthe change; or (n) any event or condition set forth ii
subsections (b) through (1) ofthis Section 8 shall occur with .respect to any guarantor or other person responsiblc
in whole or in part, for payment or performance ofthis Agreement.

You shall promptly notify us of the occurrence of any Event of Default or the occun-ence or existence of an^
event or condition which, upon the giving ofnotice oflapse oftime, or both, may become an Event ofDefault.

Upon the occun-ence ofani Event ofDefauIt, we may, at our option, do one or more ofthe following: (a) require
you to immediately pay an amount equal to the sum ofall remaining Monthly Rent due through the end rlerm;      ofthe
I.ease Tenn plus all Additional Charges which are accrued and unpaid or otherwise due through the Lease
(b) terininate this Agreement and/or any other agfeements we have entered into with you; (c) require you to
immediately pay us the value of the Vehicle of profflptly return the Vehicle to us in good condition; (d)
peacefully enter onto your premises and take possesslon of the Vehicle without liability to you for trespass or
damages; (e) deactivate the Vehicle; and (f) use any olher remedies available to us at law or in equity. You agree
that any delay or failiure by us to enforce this Agreement does not prevent us from enforcing our riglits at a later
time. You agree to pay all of our costs to enfot-ce this Agreement inciuding reasonable attorney's fees and the
costs ofrepossessing, refurbishing, storing and selling the Vehicle. Ifwe take possession ofthe Vehicle, we may
sell or otherwise dispose of it at a public or private sale, attd apply the proceeds (after deducting our disposition
costs) to the amounts that are due to us. Our acceptBtlce of any amount due hereunder which is less than
payment in full of all amounts due and owing at that time shall not constitute a waiver of our right to receive
payment in full.

If lessee shall default in the payment ot' any of the retital payments due under this lease or any other lease with
us or our afHliates, including but not limited to RED ROCK CAPITAL, LLC, either now existing or in the
future, or if lessee fails to perform aiiy covenant, condition or obligation required to be performed by lessee
under this lease agreement or any other lease agreement with us or our affiliates, including but not limited to
              Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 15 of 23



RED ROCK CAPITAL, LLC, either now existing or in the future, or if lessee becomes insolvent, ceases to do
business as a going concern, makes an assignmenl for the benefits of creditors, or if a petition for a receiver or
under the Bankruptcy Act is filed by or against the lessee, lessor may declare the entire amount of rental
payments accrued and to accrue over the term ofthis lease immediately due and payable. Ifthe sunii is not paid
on demand, lessor shall have the right to take possession of the equipment and dispose of it in a commercially
reasonable manner upon written notice to lessee or any intended disposition which vvill be deemed reasonably
and properly given ifmailed at least 10 days before such disposition, postage prepaid, to lessee at the address
shown above. The rights and remedies contained in this tease agreement are cumulative and alternative and, in
addition, lessor shall have all the rights and remedies granted by the UnifoiTii Commercial Code or any other
applicable law. Upon any such default, lessee, to the extent permitted by law, agrees to pay all costs of
collection and enforcement of lessor's rights under this lease agreement, including the reasonable fees of an
attomey who is not a salaried ofBcer or employee ofthe lessor or its assigns. Fiirthermore, lessor may apply any
equity in any other lease agreement that lessee may have with us or our affiliates, including but tiot limited to
RED ROCK CAPITAL, LLC to any amount or deficiency due lessor hereunder. Waiver by lessor ofaiiy default
shali not be a waiver ofany other default.

9. Late Charges; Miscellaneous Fecs and Charges. If any Monthly Rent or other amount due under this
Agreement (including without limitation any Additional Charge) is not paid within 10 days after its due date,
you agree to promptly pay a late charge of 5% ofthe past due amount. However, in no event shall these late
charges exceed the maximum lawful chai'ges.

You also agree to pay the following charges, ifapplieable: (a) NSF Fee - $25; (b) Temporary Date Change - $40;
(c) Permanent Dale Change - $100; (d) Administrative fee for Toll or Tax violation - $30; (e) Administmtive fee
for force placed insurance - $30; and (g) such other reasonable fees as we may assess from time to time for
administrative or other actions required to be taken by us. Fees and charges may be modified in our sote
reasonable discretion, without notice to you, from time to time as is necessary to cover our costs and expenses
for such items,

10. Assignment. You may not sell, transfer, assign or sublease the Vehicle or this Agreement without our
advance written consent, which we may withhold for any t'eason or no reason, and payment to us ofa reasonable
assignment processing fee. You agree that we may sell or assign this Agreement and any security interest
without notice to you, and that our assignee shall have all ofour rights under this Agreement. You agree that the
rights ofour assignee will not be subject to any claims» defenses or setoffs that you may have against us.

11. Goveming Law. . THIS AGREEMENT AND THE LEGAL RELATIONS OF THE PARTIES HERETO
SHALL W ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WTTH THE
LAWS OF THE STATE OF IOWA, WITHOUT REGARD TO PRINCIPLES REGARDING TH£CHOICE OF
LAW. YOU HEREBY CONSENT AND SUBMIT TO THE JURISD1CTION OF THE COURTS OF THE
STATE OF IOWA FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDINO AR1SING
OUT OF ITS OBLIGATIONS HEREUNDER, AND EXPRESSLY WAIVES ANY OBJECTIONS THAT IT
MAY FIAVE TO THE VENUE OF SUCH COURTS. YOU HEREBY EXPRESSLY WAIVES ANY R1GHT TO
TRIAL BY JURY 1N ANYACTION BROUGHT ON OR WtTH RESPECT TO THIS AGREEMENT.

12. Entire Agreement. This Agreement constitutes the entire agreement between you and us regarding the
subject matter ofthis Agreement and it cannot be amended, modified or supplemented except as agrced by you
and us in writing. We are authorized, without notice to you, to supply missing information or correct obvious
en-ors in this Agreement. THIS AGREEMENT SUPERSEDES ANYAND ALL CONFLICTINO TERMS OR
PROVISIONS OF ANY PRIOR PROPOSALS, COMMITMENT LETTERS, TERM SHEETS OR OTHER
AGKEEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES. THIS AGREEMENT MAY NOT BE
CONTRADICTED BY EVIDENCE OF (i) ANY PRIOR WRITTEN OR ORAL AGI^EEMENTS OR
              Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 16 of 23



UNDERSTAND1NGS, OR (ii) ANY CONTEMPORANEOUS OR SUBSEQUENT ORAL AOREEMENTS
OR IJNDERSTANDINGS BETWEEN THE PARTIES, AND YOU ACKNOWLEDGE AND CERTtFY THAT
N0 SUCH ORAL OR WRITFEN AGREEMENTS OR UNDERSTANDINGS EXIST AS OF THE DATE OF
THISAGREEMENT.

 13. Severability. Whenever possible each provision ofthis Agreement shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision ot* the remaining provisions of this Agreement. All of our
rights herein shall be in addition to and not in limitation ofthose provided by applicable law.

14. Notices. Except as otherwise provided herein, all notices hereunder shail be in writing (including electronic
and/or facsimile tmnsmission) and shall be sent to the applicable party at its email or physical address shown on
the signature page hereto or at such other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose, Notices sent by email or facsimile traiismission shall be
deemed to have been given when sent; notices sent by mail shall be deemed to have been given thfee business
days after the date when sent by registered or certified mail, postage prepaid; and notices seftt by hand delivery
or ovemight courier servicc shall be deemed to have been given when received.

15. Adjustments, You agree that Monthly Rent and Additlonal Charges ofthe Vehicle may be adjusted to reflect
any change in Vehicle cost as a result ofchange ordet's, addilions, returns, en-ors or other similar events. In the
event ofany such adjustment, we will furnish you with Wl'ltten notice thereof.

16. Survival. All of our rights set forth in this Agreement (including our right to indemnification) shall survive
any expiration or termination ofthis Agreement.

 17. Execution in Counterparts. This Agreement may be executed in counterparts and by the different parties
hereto on sepamte counterparts and each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt ofan executed signature page to
this Agreement by facsimile o.r otherelectronic transttlission shall constitute effect,ive delivery therepf.
18. Representatidns, Warranties & Covenants. You represenl and warrajnt to and covenant'to us that: (a) You
have the form of business organization indicated above and is duly organized and existing in good standing
under the laws of the state listed in the caption of this Agreement and is duly qualified to do business wherever
necessaiy to cat'l'y on its present biisiness and opemtions and to own its property; (b) this Agreement has been
duly authorized by all necessary action on the part of you coiisistent with its fonn of organization^ does not
require any further shareholder or partner approval, does not require the approval of, or the giving tiotice to, any
federal, state, local or foreign governmental authority and does not contravene any law binding on You or
contravene any certificate or articles of incorporation or by-laws or partnership certificate or agreement, or any
agreeinent, indenture, or other instrument to which you is a party or by which it may be bound; (c) this
Agreement has been duiy executed and delivered by authorixed officers or partners of you and constitutes a
legal, valid and binding obligation ofyou enforceable ln accordance with its terms; (d) you have not and will
not, directly or indirectly, create, incur or pennit to exlst any lien, encumbrance; mortgage, pledge, attachinent
or security interest on or with respect to tlie Vehide or this Agreement (except those of persons elaiming by,
through or under us); (e) the Vehicle will be used solely iti the conduct of your business and will remain in the
location shown on the applicable schedule unless we otherwise agree in writing and you have completed all
notifications, filings, recordings and other actions in such new location as we may reasonably request to protect
our interest in the Vehicle; (f) there are no pending of threatened actions or proceedings before any court or
adrninistrative agency which materially adversely affeet your financial condition or operations, and all credit,
financial and other intbrmation provided by You or at your direction is, and all such infomiation hereafter
furnished will be, true, correct and completc in all material respects; and (g) we have not selected, manufactured
or supplied the Vehicle to you and have acquired any Vehicle subject hereto solely in connection with this
              Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 17 of 23



Agreemcnt and you have received and approved the terms of any purchase order or agreement with respect to
the Vehicle.

 19. Indemnity. You assume the risk ofliability for, and hereby agrees to indemnify and hold safe and harmless,
and covenants to defend, us, our employees, servants aiid agents from and against: (a) any and all liabilities,
losses, damages, claims and expenses (including legal expenses of every kind and nature) ai'ising out of the
manufacture, purchase, shipmeiit and delivery ofthe Vehlele to you, acceptance or rejection, ownership, titling,
registration, leasing, possession, operation, use, retum or other disposition of the Vehicle, including, without
limitation, any liabilities that may arise from patent of latent defects in the Vehicle (whether or not discoverable
by you), any claims based on absolute tort liability or warranty and any claims based on patent, trademark or
copyright infringement; (b) any and all loss or damage ofor to the Vehicle; and (c) any obligation or liability to
the manufacturer or any supplier ofthe Vehicle arising under any purchase orders issued by or assigned to us.

20. Additional Security. For so long as any of your obligations shall remain outstanding undef any agreement
with us, you hereby grant to us a security interest in all of your rights in and to Vehicle subject to such
agreement from tiine to time, to secure the prompt payment and pet-formance when due (by reason of
acceleration or otherwise) ofeach aiid every indebtedness, obligation or liability ofyou, or any afflliated person,
fimi, or entity controlling, controtled by, or under common control with you, owing to us, whether now existing
or hereafter arising, including but not limited to all of such obligations under or in respect ofany agreement.

21. Further Assurances. You shall promptly execute and deliver to us such further documents and take such
further action as we may require in order to more effeGtively cany out the intent and purpose ofthis Agreement.
You shall provide to us, within 120 days after the close ofeach of your fiscal years, and, upon our request,
within 45 days of the end of each quarter of your ftscal year, a copy of its tax returns or other financial
infonnation, or if available, financial statements prepared in accordance vvith generally accepted accounting
principles and, in the case of annual finiancial statements, audited by independent certified public accountants,
and in the case of quarteriy financial statements certtfied by your chief financial officer. You shall execute and
deliver to us, upon our request any and. all schedules, fomis and other reports and information as we may deem
necessary or appropriate to respond to requirements or regulations imposed by any governmental authorities.
You shall execute and deliver to us, upon our request such further and additiona! documents, instruments and
assurances as we deem necessary (a) to acknowledge and confirm, for the benefit of us or any assignee or
transferee ofany ofour rights, title and interests hereunder (an "Assignee"), all ofthe terms and eotlditions ofall
or any part ofthis Agreement and our or Assignee's rights with fespect thereto, and your compliance witli all of
the terms and provisions hereof and (b) to preserve, protect and perfect otir or Assignee's right, title or interest
hereunder and in any Vehicle, including, without llmitation, such UCC financing statements or amendments,
corporate resolutions, certilicates ofcompliance, notices of assignment or transfers of interests, and restatements
and reaffirmations ofyour obligations and its representations and warranties with respect thereto as ofthe dates
requested by us from time to time. In furtherance thereof, we may file or record this Agreettient or a
memorandum or a photocopy hereof (which foi- the purposes hereof shall be effective as a financing statement)
so as to give notice to third parties, and you hereby appoint us as its attorney- in-fact to execute, sign, file and
record UCC fmancing statements and other lien reeordation documents with respect to the Vehicle, aiid you
agree to pay or reimburse us for any filing, recording ot stainp fees or taxes arising from any such filings.

22. Obligation Unconditional. This Agreement is a net Agreetnent and you hereby agree that you shall not be
entitled to any abatement ofrents or ofany other aiiiounts payable hereunder by you, and that your obligation to
pay all rent and any other amounts owing hereunder shall be absolute and unconditional iinder all circumstances,
including, without limitation, the following circumstBnces; (i) aiiy claim by you to any right of set-ofT,
counterclaim, recoupment, defense or other right whieh you may have against us, any seller or manufacturer of
any Vehicle or anyone else for any reason whatsoever, (ii) the existence ofany liens, encumbfances or rights of
others whatsoever with respect to any Vehicle, whether or not resulting from claims against us not related to the
              Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 18 of 23



ownership ofsuch Vehicle; or (iii) any other event or cireumstances whatsoever. Each Rental Payment or other
amount paid by you hereunder shall be ttnal and you will not seek to recover all or any pail of such payment
from us for any reason wliatsoever,

23. Disclosure ofFees. Lessee acknowledges that Lessof will pay Lone Mountain Truck Leasing, LLC a fee for
establishing this lease.

24, Mileage. The Vehicle shall be subject lo the mileage plan and excess mileage charges set forth above (the
"Mileage Fees"). Mileage Fees shall be
                                             payable on a semi-amiual basis ("Measurement Period"), based on
mileage for each Measurement Period. The initial Measurement Period shall be the six moliths following
acceptance of' the Vehicle. Thereafter, each Measurement Period shall be six months following the last day of
the preceding Measurement Period. Mileage must be reportcd vvithin ten (10) days following the expiration of
the related tneasurement period. All mileage reporting must be done at a Dealership or a Cresco Capital
approved facility. IfLessee fails to report mileage within ten (10) days, such failure shall constitute an Event of
Default. Any Mileage Fees shall be payable within twenty (20) days following the expiration of the related
Measurement Period. Late or non-payment of mileage fees shall constitute an Event of Defaiilt. Any Mileage
Fees paid will be credited at the end of the Agreement and prior to payment of the Fair Market Value if you
exercised the option to purchase the Vehicle.

25. Lease Acknowledgement: Lessee acknowledges that a Third Party Lender, and their respective successors,
transferees and assigns ("Creditor") possesses an ownership or security interest in the Equipment subject to this
lease (the "Lease"), and the right to proceeds, rental and other payments hereunder. Lessee also acknowledges
and agrees that: (1) upon notice from Creditor it will make rental payments due under the [.ease directly to
Credilor; (2) until such notice has been received from Creditor, it will not make more than one rental payment
due under the Lease in advance; and (3) it will not hold Creditor liable for the perfonnance ofany ofLessor's
obligations under the Lease, nor will it withhold any rental payments from Creditor on account of Lessor's
nonperformance. Lessee further acknowledges and agrees; (a) If the underlying agreement between Lessor and
Creditor is a retail contract, then t.essee's option of right to purchase the Equipment shall be subject to Creditor
obtaining a ftill payoff of the amounts due for the Equlpment; and (b) If the underiying agreefflent between
Lessor and Creditor is a lease agreement, then Lessee's option or right to purchase the Equipment shall be
subject to Creditor's receipt of all monies due pursuant to the lease, including the purchase price for such
Equipment,



                       [remainder ofpage intentionally lefl blunk; signature page follows]
             Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 19 of 23




IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be executed as ofthe date(s)
set forth belovv.

LESSOR:
CRESCO CAPITAL INC.

By:_       o s^_
Name: Ch^dj^me

Address for notices:
CRESCO CAPITAL INC.
200 Owen Parkway Circle
CarterLakeIA5l510
E-mai 1: accountmanagers@crescocapital.net

LESSEE:


By:_
Name: Ulughbek Usmanaliyev

Address for notices:
403 Audubon Terrace
Philadelphia,PAl9ll6
E-mail: usmanaliyev75@mail.ru
             Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 20 of 23



                                            SCHEDULEA-1
                                         TRAC CERTIF1CATION

Pursuant to section 7701 (h)(2)(c) ofthe Internal Revenue Code of 1986, as amended, Lessee hereby certifies
under penalty ofperjury that:
(1) Lessee intends that rnore than 50% of the use of the Vehicle will be in connection with Lessee's trade or
       business; and
(2) Lessee has been advised and understands and agt-ees that Lessee will not be treated as the owner of the
       Vehicle for federal income tax purposes.


Ulughbek Usmanaliyev


Najne: UIughbek Usmanaliyev
             Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 21 of 23



                                        8CHEDULEA-2
                                          VEHtCLE

Description ofVehicle: 2017 Volvo 780
VIN ofVehicle: 4V4NC9EHOMN982728

Delivery Location: Nevada

LOCATION OFTRUCK FOLLOWING DELIVERY:

2750 Grand Ave
Philedelphia,PA19116

                                   ^.
              Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 22 of 23



                                              SCHEDULE C
                                        ACCEPTANCE CERTIFICATE

This Acceptance Gertificate (this "Acceptance Certifieate") is attached to and made a part of that certain
CoiTmiercial Lease Agreement (the "Agreement"), by and between the undersigned parties dated . A1I
capitalized terms used herein and not defined herein sliall have the meaniiigs set forth or referred to in the
Agreement. To the extent the terms set forth in this Aeeeptance Certificate differ or conflict with any ofthe
terms set forth in the Agreement, the terms set foftli in this Acceptance Certificate sliall control.

 1. Lessee acknowledges aiid agrees that each item ofEquiptl.-ient set forth on Schedule A hereto (collectively, the
"Equipment") is hereby unconditionally accepted by Lessee for all
                                                                            puiposes under the Agreement at the
localions specified in Schedule A-2 hereto, and hereby agrees to faithfully pei-form all of its obligations under
the Agreement as of the date hereof (the "Acceptance Date"). l^essee 1-iereby authorizes and directs Lessor to
make payment to each vendor of the Equipment pursuant to such vendor's invoice or any purchase order,
purchase agreement or supply contract with such vendorj rficeipt and approval of which are hereby reafrirmed by
I^essee,

2. By its execution and delivery ol' this Acceptance Certificate, Lessee hereby reaftlrms all of the
representations, warranties and covenants contained in the Agreement as of the date hereof, and further
represents and warrants to I.essor that no Event of Default, and no evcnt or condition which with notice or the
passage of time or both would constitute an Event of Default, has occun-ed and is continning as of the date
hereof. Lessee further certifies to Lessor that Lessee has selected the Vehicle and has received and approved the
purchase order, purchase agreement or supply contract under which the Vehicle will be acquired for all purposes
oftheLease.

3. L^ssee hereby represents and wai-rants that; (a) the Equipmei-it has been delivered and is in an operating
condition and performing the operation for which it is intendecl to the satisfaction of the Lessee; aild (b) if
requested by Lessor, the Equipinent has been mai-ked or labeled evidencing the Lessor's interest therein.

 Agreed and Accepted:

  LESSOR:                                                LESSEE:               //'
  CRESCO CAPJTAL INC.                                    Ulughbek Ust]nan^)iy(


  Name: Chai.HCyme
                                                         ^ ^f
                                                         Name: Ulugli^ekf0smana1iyev
             Case 2:20-cv-00490-ER Document 1 Filed 01/27/20 Page 23 of 23



                                             SCHEUULE I)
                                        LESSEE^S GUIDE

IIWPORTANT: Only items put in writing as pari: of the Agreement are enforceable. Keep this form and the
Agreement.

YearofVehicle:2017
Make ofVehide: Volvo
ModelofVehicle:780
VIN ofVehiclc: 4V4NC9EHOHN982728


WARRANTIE8 FOR THIS VEHICLE:




                     AS IS - N0 WARRANTY
THERE 18 N0 WARRANTY PROVIDED BY CRESGO GAPITAL INC.. YOU WILL PAY ALL COSTS FOR ANY
REPAIRS. CRESCO CAPITAL INC. assumes no responsibility for any repairs regardless of any oral statements
about th& Vehicle. You may eiect to purchase a third party warranty. If you purchase a third party warranty, you
will need to contact that third party for warranty items.




Date; 06/22/2017

LESSEE:



ByL
Name: Ulughbek tJsmanaliyev
